Delaney, Judge,
concurring in part and dissenting in part.
{¶ 47} I dissent from the majority’s opinion with respect to appellant’s first assignment of error. I would find that the trial court properly applied the new version of R.C. 3107.07(A), because the petition for adoption was filed on July 14, 2009, three months after the new version of R.C. 3107.07(A) took effect, although part of the conduct in question occurred under the prior version.
{¶ 48} I would therefore overrule appellant’s first assignment of error.
{¶ 49} Regarding appellant’s second through fifth assignments of error, I concur in the majority’s opinion that the trial court’s findings are not supported by clear and convincing evidence. Regardless of which version of the law applies, appellant’s communications with her son would satisfy the higher burden set forth under the new version of R.C. 3101.07(A), and therefore her conduct would also be sufficient to establish contact under the prior version as well.
{¶ 50} As noted by the majority, on numerous occasions preceding the filing of the adoption petition, appellant attempted to send letters to her son. Those letters were sent by certified mail, someone at the residence (either appellee or the biological father) marked the letters refused, and they were returned to appellant. We are unaware who refused the letters because the trial court failed to allow appellant to cross-examine appellee and the biological father. Appellant also attempted to introduce text messages into the record to show her attempts to contact her son. The trial court erroneously refused to allow appellant to introduce these messages into the record.
{¶ 51} Even in light of the trial court’s refusal to afford appellant “every procedural and substantive protection” allowed by law before depriving her of the right to consent to the adoption, In re Hayes (1997), 79 Ohio St.3d 46, 679 N.E.2d 680, the record clearly shows that appellant wishes to have a relationship with her biological son. She attempted numerous times to contact him by letter and once in person at a Wal-Mart, where appellee refused to let her have contact with her son.
*231{¶ 52} I am troubled not only by the conduct of appellee and the biological father, but also by the actions of the trial court in failing to allow appellant a full opportunity to show her attempts to contact her son. I find this to be particularly troubling since both appellee and the biological father testified, under oath, that in the year preceding the filling of the petition, appellant never contacted J.G., either by text message or by card or letter. Had the trial court allowed appellant to fully present her case, the text messages may have provided more proof of additional attempts to contact J.G.
{¶ 53} For these reasons, I concur in the majority decision in reversing and vacating the judgment of the trial court and reinstating appellant’s parental rights.